Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 1of13

OFFICE OF THE UNDER SECRETARY OF DEFENSE
1100 DEFENSE PENTAGON
WASHINGTON, DC 20301-1100

 

COMPTROLLER

ACTION MEMO
June 8, 2021

FOR: DEPUTY SECRETARY OF DEFENSE 4 a
FROM: Michael McCord, Under Secretary of Defense (Comptroller)/Chief Financial Officer

SUBJECT: Plan for the Use of Funding from Projects Authorized Pursuant to Sections 284 and
2808 of Title 10, U.S. Code

PURPOSE: Obtain your approval of the funding plan at TAB A in accordance with Presidential
Proclamation 10142.

BLUF: The proposed funding plan meets the President’s direction to develop a plan for
redirecting funding related to barrier construction at the southern border by using $2.2 billion of
unobligated military construction (MILCON) funds that were previously made available for

11 border barrier projects authorized pursuant to Section 2808 of Title 10, U.S. Code, to fund 66
previously deferred MILCON projects. This amount includes $0.1 billion for a Navy project in
Washington State that was deferred to make funds available for Section 2808 construction, but,
pursuant to a court order that is on appeal, the funds were released to the Navy.

The Department has no mechanism to recapture funds made available for border barrier projects
under 10 U.S.C. 284. The funds were reprogrammed into the Drug Interdiction and Counter-
Drug Activities, Defense, account and then transferred to the Operation and Maintenance, Army,
appropriation through an Internal Reprogramming action. Those funds have expired, and they
are not available for new obligations or transfer back to the original source accounts (e.g.,
National Guard and Reserve Equipment Account (NGREA), other multi-year congressional
adds).

BACKGROUND:

e On January 20, 2021, President Biden terminated the national emergency initially declared in
Proclamation 9844, and directed that authorities invoked in that Proclamation no longer be
used to construct a wall at the southern border (TAB B).

— Proclamation 10142 directed an immediate pause in construction projects and obligation
of funds related to border barrier construction and called for various assessments
regarding the legality of funding, contracting methods, and consequences of ceasing
construction.

— The Proclamation also directed the Secretary of Defense and the Secretary of Homeland
Security to develop a plan for redirecting funding and repurposing contracts, in
coordination with the heads of other Executive departments and agencies, and in
consultation with the Assistant to the President for National Security Affairs. The
President required that this plan be developed within 60 days from the date of the
Proclamation.

CUI
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 2 of 13

- On January 23, 2021, the then-Deputy Secretary of Defense issued more detailed
guidance for moving forward in developing the plan (TAB C).

- On April 30, 2021, you directed cancellation of all projects authorized pursuant to
Sections 284 and 2808 of Title 10, U.S. Code, and issued additional direction regarding
the release of unobligated military construction funding (TAB D).

e Amounts from 123 military construction projects (including 6 previously canceled projects
and | unauthorized project) plus planning and design, totaling $3.6 billion, were identified to
fund the 11 approved border barrier construction projects undertaken pursuant to Section
2808.

- The U.S. Army Corps of Engineers (USACE) awarded contracts for 7 of the 11 approved
projects, leaving 4 unawarded due to land acquisition challenges. Of the total $3.6 billion
made available, $2.2 billion is currently unobligated.

- This amount includes $0.1 billion for a Navy project in Washington State that was
deferred to make funds available for Section 2808 construction but, pursuant to a court
order that is on appeal, the funds were released to the Navy with the requirement to notify
the OUSD (Comptroller) 90 days prior to obligating the funds. The Navy has provided
notice that it expects to obligate the funds in June 2021.

DISCUSSION:

® Subsequent to the publication of Proclamation 10142, DoD Components were asked to
provide updated execution data for their MILCON projects that had been deferred to fund
Section 2808 construction (i.e., 1-N prioritization, design status, and updated cost estimates).

- Projects that were previously canceled for reasons not related to Section 2808
construction and planning and design funds were not considered for restoral.

® OUSD (Comptroller) has developed a plan, socialized with the Military Departments and
Office of the Secretary of Defense stakeholders, to use the $2.2 billion of available
unobligated MILCON to restore funding for 66 projects in 11 States, 3 territories, and
16 countries in FY 2021. Within the constraint of the amounts restored to any given account,
each Component considered that Component’s priorities, as well as design maturity and
executability, when selecting projects to receive immediate funding (TAB A).

» All other previously deferred projects (TAB E) will be 1) considered for future funding;
2) funded or built by partner countries; or 3) cancelled due to changes in operational
requirements. The FY 2022 President’s Budget includes $661 million for 16 such projects to
be funded in accounts where insufficient unobligated balances existed.

RECOMMENDATION: Approve the funding plan at TAB A by signing below.

JUN 7 0 2GPfove: kL f Disapprove:
COORDINATION: OGC, OMB at TAB F

Attachments:
As stated

CUI
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 3 of 13

TAB A - Projects to be Funded from Released Funds (FY 2021)
= Dollars in Thousands

 

 

 

 

 

 

 

 

Location State/Country Title Component Line Item Title FY 2021 Restoral
States Alaska MDA Missile Field #1 Expansion $10,000
Florida Air Force Fire/Crash Rescue Station $25,800
Indiana Air Guard Construct Small Arms Range $9,417
Maryland Army Cantonment Area Roads $26,000
North Carolina USMC 2nd Radio BN Complex, Phase 2 (INC) $25,650
South Carolina USMC Laurel Bay Fire Station Replacement $10,750
Texas Air Force Camp Bullis Dining Facility $22,000
Utah Air Force Composite Aircraft Antenna Calibration Fac $24,000
Virginia Navy Ships Maintenance Facility $26,120
Washington Navy Pier and Mainteance Facility” $88,960
Wisconsin Air Guard Construct Small Arms Range $10,493
Unspecified Army Defense Access Roads” $20,000
States Total $299,190
Territory Guam Air Force APR - Munitions Storage Igloos, Ph 2 $28,600
APR - SATCOM C4lI Facility $13,800
PRTC Roads $2,500
Navy Navy-Commercial Tie-In Hardening $37,180
USMC Earth Covered Magazines $52,270
Machine Gun Range (INC) $50,000
Water Well Field $56,088
Puerto Rico Army Guard Aircraft Maintenance Hangar (AASF) $64,000
Company Headquarters Bldg -Transient Training $47,000
Dining Facility, Transient Training $13,000
Maneuver Area Training Equipment Site $78,337
National Guard Readiness Center $50,000
Power Substation/Switching Station Building $35,000
Readiness Center $28,602
Vehicle Maintenance Shop $26,707
Virgin Islands Army Guard National Guard Vehicle Maintenance Shop Add/A $3,962
Vehicle Maintenance Shop $21,436
Territory Total $608,482
Overseas Bahrain Island Navy Electrical System Upgrade $53,360
Fleet Maintenance Facility & TOC $26,340
Bulgaria Army EDI: Ammunition Holding Area $5,200
Germany Army Hazardous Material Storage Building $2,900
Mission Training Complex $30,800
Air Force 37 AS Squadron Operations/AMU $15,400
Upgrade Hardened Aircraft Shelters for F/A-22 $1,800
DLA EDI: Logistics Distribution Center Annex $46,000
DoDEA Robinson Barracks Elem. Schoo! Replacement $46,609
Spangdahlem Elementary School Replacement $79,141
Greece Navy EDI: Marathi Logistics Support Center $6,200
Guantanamo Bay, Cuba Army OCO: Communications Facility $22,000
OCO: Detention Legal Office and Comms Ctr $11,800
DHA Working Dog Treatment Facility Replacement $9,761
Hungary Air Force ERI: Increase POL Storage Capacity $13,717
Italy Navy EDI: P-8A Taxiway and Apron Upgrades $66,050
Japan DoDEA Bechtel Elementary School $94,851
Kinnick High School Inc 1 $40,000
Pacific East District Superintendent's Office $20,106
Jordan Air Force Air Traffic Control Tower $18,901
Munitions Storage Area $34,262
Korea Army Command and Control Facility $21,000
Unmanned Aerial Vehicle Hangar $48,699
Kwajalein Army Air Traffic Control Terminal $70,000
Luxembourg Air Force ERI: ECAOS Deployable Airbase System Storage $97,071
Romania Army EDI: Explosives & Ammo Load/Unload Apron $22,500
Slovakia Air Force EDI - Regional Munitions Storage Area $59,916
ERI: Airfield Upgrades $17,346
ERI: Airfield Upgrades $3,061
ERI: Increase POL Storage Capacity $19,085
Spain Navy EDI: In-Transit Munitions Facility $9,960
EDI: Joint Mobility Center $46,840
EDI: Port Operations Facilities $21,590
EDI: Small Craft Berthing Facility $12,770
United Kingdom Air Force EDI - Munitions Holding Area $26,977
Main Gate Complex $16,500
Worldwide Unspecified — Air Force TACMOR - Utilities and Infrastructure Support $120,917
Overseas Total $1,259,430
Other 2808 Unobligated
Balances” Army $12,088
Navy $13,018
Air Force $1,208
Army Guard $831
Air Guard $4,090
OsD $1,446
Other 2808 Unobligated Balances Total $32,681
Grand Total $2,199,783

” Although this project remains identified as a funding source for Section 2808 construction, funding for this project was previously released to the Navy pursuant
to a court order that is on appeal.
VT date, Congress has not authorized a location for this Defense Access Roads project.

» after restoral of funding for projects at updated cost estimates in accordance with established procedures, any remaining 2808 unobligated balances will be
returned to the relevant MILCON accounts.
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 4 of 13

auTHEeNricareD /’
US. GOVERNMENT,

INFORMATION 7
GPO,

a

7225

 

 

Federal Register
Vol. 86, No. 16

Wednesday, January 27, 2021

Presidential Documents

 

Title 3—

The President

Proclamation 10142 of January 20, 2021

Termination of Emergency With Respect to the Southern Bor-
der of the United States and Redirection of Funds Diverted
to Border Wall Construction

By the President of the United States of America

A Proclamation

Like every nation, the United States has a right and a duty to secure
its borders and protect its people against threats. But building a massive
wall that spans the entire southern border is not a serious policy solution.
It is a waste of money that diverts attention from genuine threats to our
homeland security. My Administration is committed to ensuring that the
United States has a comprehensive and humane immigration system that
operates consistently with our Nation’s values. In furtherance of that commit-
ment, I have determined that the declaration of a national emergency at
our southern border in Proclamation 9844 of February 15, 2019 (Declaring
a National Emergency Concerning the Southern Border of the United States),
was unwarranted. It shall be the policy of my Administration that no more
American taxpayer dollars be diverted to construct a border wall. I am
also directing a careful review of all resources appropriated or redirected
to construct a southern border wall.

NOW, THEREFORE, I, JOSEPH R. BIDEN JR., President of the United States
of America, by the authority vested in me by the Constitution and the
laws of the United States of America, including section 202 of the National
Emergencies Act (50 U.S.C. 1601 et seq.), hereby declare that the national
emergency declared by Proclamation 9844, and continued on February 13,
2020 (85 Fed. Reg. 8715), and January 15, 2021, is terminated and that
the authorites invoked in that proclamation will no longer be used to con-
struct a wall at southen border. I hereby futher direct as follows:

Section 1. Pause in Construction and Obligation of Funds. (a) The Secretary
of Defense and the Secretary of Homeland Security, in consultation with
the Director of the Office of Management and Budget, shall direct the appro-
priate officials within their respective departments to:

(i) pause work on each construction project on the southern border wall,
to the extent permitted by law, as soon as possible but in no case later
than seven days from the date of this proclamation, to permit:

(A) assessment of the legality of the funding and contracting methods
used to construct the wall;

(B) assessment of the administrative and contractual consequences of
ceasing each wall construction project; and

(C) completion and implementation of the plan developed in accord-
ance with section 2 of this proclamation;

(ii) pause immediately the obligation of funds related to construction
of the southern border wall, to the extent permitted by law; and

(iii) compile detailed information on all southern border wall construction
contracts, the completion status of each wall construction project, and
the funds used for wall construction since February 15, 2019, including
directly appropriated funds and funds drawn from the Treasury Forfeiture
Fund (31 U.S.C. 9705(g)(4)(B)), the Department of Defense Drug Interdiction
and Counter-Drug Activities account (10 U.S.C. 284), and the Department
7226

Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 5 of 13

Federal Register/Vol. 86, No. 16/Wednesday, January 27, 2021/Presidential Documents

 

 

of Defense Military Construction account (pursuant to the emergency au-

thorities in 10 U.S.C. 2808(a) and 33 U.S.C. 2293{a)).

{b) The pause directed in subsection (a)(i) of this section shall apply
to wall projects funded by redirected funds as well as wall projects funded
by direct appropriations. The Secretary of Defense and the Secretary of
Homeland Security may make an exception to the pause, however, for urgent
measures needed to avert immediate physical dangers or where an exception
is required to ensure that funds appropriated by the Congress fulfill their
intended purpose.

Sec. 2. Plan for Redirecting Funding and Repurposing Contracts. The Sec-
retary of Defense and the Secretary of Homeland Security, in coordination
with the Secretary of the Treasury, the Attorney General, the Director of
the Office of Management and Budget, and the heads of any other appropriate
executive departments and agencies, and in consultation with the Assistant
to the President for National Security Affairs, shall develop a plan for
the redirection of funds concerning the southern border wall, as appropriate
and consistent with applicable law. The process of developing the plan
shall include consideration of terminating or repurposing contracts with
private contractors engaged in wall construction, while providing for the
expenditure of any funds that the Congress expressly appropriated for wall
construction, consistent with their appropriated purpose. The plan shall
be developed within 60 days from the date of this proclamation. After
the plan is developed, the Secretary of Defense and the Secretary of Homeland
Security shall take all appropriate steps to resume, modify, or terminate
projects and to otherwise implement the plan.

Sec. 3. Definition. Consistent with Executive Order 13767 of January 25,
2017 (Border Security and Immigration Enforcement Improvements), for the
purposes of this proclamation, ‘‘wall’ means a contiguous, physical wall
or other similarly secure, contiguous, and impassable physical barrier.

Sec. 4. General Provisions. (a) Nothing in this proclamation shall be construed
to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency,
or the head thereof; or

(ii) the functions of the Director of the Office of Management and Budget

relating to budgetary, administrative, or legislative proposals.

(b) This proclamation shall be implemented consistent with applicable
law and subject to the availability of appropriations.

(c) This proclamation is not intended to, and does not, create any right
or benefit, substantive or procedural, enforceable at law or in equity by
any party against the United States, its departments, agencies, or entities,
its officers, employees, or agents, or any other person.
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 6 of 13

Federal Register/Vol. 86, No. 16/ Wednesday, January 27, 2021/Presidential Documents 7227

IN WITNESS WHEREOF, I have hereunto set my hand this twentieth day
of January, in the year of our Lord two thousand twenty-one, and of the
Independence of the United States of America the two hundred and forty-

fu

[FR Doc. 2021-01922
Filed 1-26-21; 8:45 am]
Billing code 3295-F1-P
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 7 of 13

DEPUTY SECRETARY OF DEFENSE

1010 DEFENSE PENTAGON
WASHINGTON. DC 20301-1010

JAN 23 2021

 

MEMORANDUM FOR CHAIRMAN OF THE JOINT CHIEFS OF STAFF

UNDER SECRETARY OF DEFENSE FOR POLICY

UNDER SECRETARY OF DEFENSE (COMPTROLLER)/CHIEF
FINANCIAL OFFICER OF THE DEPARTMENT OF DEFENSE

UNDER SECRETARY OF DEFENSE FOR PERSONNEL AND
READINESS

GENERAL COUNSEL OF THE DEPARTMENT OF DEFENSE

UNDER SECRETARY OF THE ARMY

COMMANDER. U.S. ARMY CORPS OF ENGINEERS

SUBJECT: Department of Defense Actions Regarding the Proclamation of January 20, 2021,
Termination of Emergency with Respect to the Southern Border of the United States
and Redirection of Funds Diverted to Border Wall Construction

In the attached proclamation of January 20, 2021. “Termination of Emergency with
Respect to the Southern Border of the United States and Redirection of Funds Diverted to Border
Wall Construction.” the President terminated the national emergency with respect to the southern
border. declared in Proclamation 9844, and continued on February 13. 2020 (85 Fed. Reg. 8715),
and January 15. 2021 (86 Fed. Reg. 6557), and the authorities based on that emergency, and
directed further actions related to construction of border barriers. The termination of the national
emergency eliminates the authority to issue orders for units and members under title 10, U.S.
Code, section 12302, but does not otherwise affect the authority to continue supporting the
Department of Homeland Security at the southern border outside the framework of the
terminated national emergency.

To implement the President's direction, the following actions shall be initiated:

e The Under Secretary of Defense for Policy (USD(P)) shall undertake. in coordination
with the Commander. U.S. Army Corps of Engineers, and the Under Secretary of
Defense (Comptroller)/Chief Financial Officer (USD(C)/CFO), and in consultation
with the Director of the Office of Management and Budget, the following actions:

— An assessment of the administrative and contractual consequences of ceasing
each border barrier construction project authorized pursuant to title 10. U.S.
Code, sections 284 and 2808.

- A compilation of detailed information on all southern border wall construction
contracts authorized pursuant to title 10. U.S. Code. sections 284 and 2808.
the completion status of each wall construction project. including any land
acquisition. and the funds used for wall construction since February 15, 2019.

e The USD(P) shall develop, in coordination with the USD(C)/CFO. and in
consultation with the Secretary of the Treasury, the Attorney General, the Director of

UUM

ue p000495-21/CMD000087.21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 8 of 13

the Office of Management and Budget. and the heads of any other appropriate
executive departments and agencies. and in consultation with the Assistant to the
President for National Security Affairs. a “Plan for Redirecting Funding and
Repurposing Contracts” required in section 2 of the President's proclamation for
projects authorized pursuant to title 10. U.S. Code. sections 284 and 2808: The Plan
must be completed within the timeframe established in the President’s proclamation
of January 20. 2021.

e With respect to the 11 border barrier military construction projects authorized under
the Secretary of Defense memorandum, “Guidance for Undertaking Military
Construction Projects Pursuant to Section 2808 of Title 10, U.S. Code,” dated
September 3, 2019, the Secretary of the Army shall cease exercising the authority
provided by section 2808 to award contracts or options on existing contracts, incur
new obligations that advance project performance. or incur new expenses unrelated to
existing contractual obligations. This direction applies to land acquisition and to all
aspects of construction.

e® The Secretary of the Army shall direct the Commander. U.S. Army Corps of
Engineers. to take immediate action to pause work on all border barrier military
construction projects authorized by title 10. U.S. Code, sections 284 and 2808. to the
extent permitted by law. as soon as possible, but in no case later than 1700 EST,
Wednesday. January 27.2021. The Secretary of the Army may authorize the
Commander, U.S. Army Corps of Engineers. to approve exceptions to the pause for
urgent measures needed to avert immediate physical dangers. Additionally, if the
Commander, U.S. Army Corps of Engineers, believes an exception to the pause is
required to ensure that funds appropriated by the Congress fulfill their intended
purpose, he shall immediately ask the Secretary of the Army to submit a request
through the USD(P) for my decision.

e The Commander, U.S. Army Corps of Engineers, shall cease exercising the authority
provided by title 10, U.S. Code. section 284(b)(7), to award contracts or options on
existing contracts. incur new obligations that advance project performance, or incur
new expenses unrelated to existing contractual obligations. This direction applies to
all aspects of construction and installation.

e The Commander. U.S. Army Corps of Engineers, shall take immediate action to
pause work on all projects authorized by title 10. U.S. Code. section 284(b)(7), to the
extent permitted by law. as soon as possible. but in no case later than 1700 EST.
Wednesday. January 27. 2021. The Commander. U.S. Army Corps of Engineers.
may approve exceptions to the pause for urgent measures needed to avert immediate
physical dangers. If the Commander. U.S. Army Corps of Engineers, believes an
exception to the pause is required to ensure that funds appropriated by the Congress
fulfill their intended purpose, he shall immediately submit a request through the
USD (P) for my decision.

e The Commander, U.S. Army Corps of Engineers, shall promptly seek direction from
the Department of Homeland Security regarding border barrier projects undertaken by

ii)
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 9 of 13

the Department of Homeland Security for which the U.S. Army Corps of Engineers is
the construction agent.

e The General Counsel of the Department of Defense shall undertake an assessment of
the legality of the funding and contracting methods used to construct border barriers
pursuant to title 10. U.S. Code, sections 284 and 2808.

e The Under Secretary of Defense for Personnel and Readiness shall issue guidance to

ensure there is no further exercise of authority pursuant to ttle 10, U.S. Code, section
12302. related to the emergency along the southern border.

Bl Z NAH

Attachment:
As stated

Led
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 10 of 13

DEPUTY SECRETARY OF DEFENSE
1010 DEFENSE PENTAGON
WASHINGTON, DC 20301-1010 APR 3 0 2021

 

MEMORANDUM FOR SECRETARY OF THE ARMY
UNDER SECRETARY OF DEFENSE (COMPTROLLER)/CHIEF
FINANCIAL OFFICER

SUBJECT: Department of Defense Actions Implementing Presidential Proclamation 10142

In Proclamation 10142, the President “declare[d] that the national emergency declared by
Proclamation 9844 ... is terminated and that the authorities invoked in that proclamation will no
longer be used to construct a wall at the southern border.” The Proclamation also directed the
Secretary of Defense and the Secretary of Homeland Security to develop a plan for redirecting
funding and repurposing contracts for all border barrier projects. This memorandum directs
actions for the Department of Defense in furtherance of Proclamation 10142 regarding those
projects authorized pursuant to title 10, U.S. Code, sections 284 and 2808.

Section 2808 of Title 10, U.S. Code, Border Barrier Construction

As specified in section 2808(c) the termination of the national emergency with respect to
the southern border in Proclamation 10142 made the authority provided in section 2808 no
longer available. I have also determined, based on the termination of the national emergency,
that projects authorized pursuant to section 2808 are no longer necessary to support the use of the
armed forces.

The Secretary of the Army will take immediate action to: (1) cancel all section 2808
border barrier construction projects, including providing any requisite congressional notification;
(2) relinquish any lands withdrawn by the Department of the Interior for such construction; and
(3) transfer administrative jurisdiction of any lands purchased for such construction or
transferred from other Federal departments or agencies pursuant to the Federal Property Act, to
the Department of Homeland Security. The Department of the Army may expend military
construction funds made available for section 2808 border barrier construction only to pay
contract termination costs, including suspension costs. Such costs may include expenses of
activities necessary for contractor demobilization, but may not include costs associated with any
further construction or construction-related activities of any kind.

As funds become available, the Under Secretary of Defense (Comptroller)/Chief
Financial Officer will take immediate action to release the unobligated military construction
funds to the relevant Military Departments and Defense Agencies and ensure they are used in an
appropriately prioritized manner to carry out military construction projects that were deferred to
finance section 2808 border barrier construction.

Section 284 of Title 10, U.S. Code, Border Barrier Construction

 

Cancelling section 284 border barrier projects is consistent with the President’s
determination that “building a massive wall that spans the entire southern border is not a serious
policy solution” to the security challenges at the southern border. Although not legally required

, "
u an

: a

Hl

0SD003734-21/CMD005244-21

    

Hea

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 11 of 13

by the termination of the national emergency at the southern border, cancelling section 284
projects is consistent with the policy intent, described in Proclamation 10142, to end construction
of a border wall. The Secretary of the Army therefore will take immediate action to cancel all
section 284 construction projects. The Department of the Army may use funds transferred for
section 284 border barrier construction projects to pay contract termination costs, including
suspension costs. Such contract termination and suspension costs may include costs associated
with activities necessary for contractor demobilization. The Department of the Army also may
use such funds for activities necessary to make permanent any measures that were taken to avert
immediate physical dangers during the pause directed by section 1(b) of Proclamation 10142.

I have informed the Secretary of Homeland Security that DoD will no longer undertake
the construction of fences and roads and installation of lighting at the southern border pursuant to
title 10, U.S. Code, section 284, and that consistent with previous approvals of section 284
construction, DHS will accept custody of border barrier infrastructure constructed pursuant to
section 284, account for such infrastructure in its real property records, and operate and maintain
the infrastructure (including undertaking any necessary further construction, consistent with

applicable law), (
LEME eek
ce:

Chairman of the Joint Chiefs of Staff

Under Secretary of Defense for Acquisition and Sustainment
Under Secretary of Defense for Policy

General Counsel of the Department of Defense

Commander, U.S. Army Corps of Engineers
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21

Page 12 of 13

 

Projects Not Funded from Released Funds

 

 

Location
States

Territories

Overseas

Grand Total

State Country Title
California
New Mexico

_ Oregon
Virginia

Guam
Puerto Rico

Virgin Islands
Belguim

Estonia

Germany

Greece
Hungary

Japan

Norway
Poland

Spain
Turkey
United Kingdom

~ Worldwide Unspecified

Worldwide Unspecified

Component
Air Guard
Air Force
DLA

DLA

Air Force
Army Guard
DoDEA
Army Guard

DoDEA
USSOCOM

Air Force

DoDEA
USSOCOM
USMC

Navy
Air Force

Air Force

DLA

USSOCOM

Air Force
Army

Air Force
Air Force
Air Force

DoDEA

NSA
Army

Air Force

Line item Title ne
Construct C-130J Flight Simulator Facility
MQ-9 FTU Ops Facility

Replace Fuel Facilities

Replace Hazardous Materials Warehouse
Replace Hazardous Materials Warehouse
Hayman Munitions Storage Igloos MSA 2”
Engineering/Housing Maintenance Shops (DPW)
Ramey Unit School Replacement”

Power Substation/Switching Station Building
Europe West District Superintendent's Office”
EDI: SOF Operations Facility

EDI: SOF Training Facility

EDI - KMC DABS-FEV/RH Storage Warehouses
F/A-22 Low Observable/Composite Repair Fac’
EIC - Site Development and Infrastructure

Clay Kaserne Elementary School

SOF Joint Parachute Rigging Facility
MARFOREUR HQ Modernization and Expansion
EDI: Joint Mobility Processing Center/

ERI: Airfield Upgrades”

ERI: Construct Parallel Taxiway””

APR - Replace Munitions Structures”

C-130J Corrosion Control Hangar’

Construct CATM Facility”

Construct Bulk Storage Tanks PH 1

Fuel Pier”

Truck Unload Facilities”

Hangar/AMU””/

Operations and Warehouse Facilities

SOF Maintenance Hangar
Hangar/Aircraft Maintenance Unit
Operations and Warehouse Facilities

SOF Maintenance Hangar

ERI: Replace/Expand Quick Reaction Alert Pad
EDI: Rail Extension and Railhead

EDi: Ammunition Storage Facility

EDI: Bulk Fuel Storage

EDI: Staging Areas

EDI: Staging Areas

EDI-Hot Cargo Pad”

OCO: Relocate Base Main Access Control Point
EDI - Construct DABS-FEV Storage”

EIC RC-135 Infrastructure

EIC RC-135 Intel and Squad Ops Facility

EIC RC-135 Runway Overrun Reconfiguration
Croughton Elem/Middle/High School Replacement
RAFMH Main Gate Rehabilitation”

EDI: Bulk Fuel Storage

EDI: Information Systems Facility

EDI-ECAOS DABS/FEV EMEDS Storage

1/2f

_.EDI-Hot Cargo Pad

Enacted Amount
48000)
ua “g.000
85,000
2,500
18,500
22,500
9,800
11,000
61,071
3,500
14,305
6,100
9,600
119,000
18,000
43,465
56,048
11,504
43,950
41,650
12,900
30,000
19,815
23,777
8,243
30,800
33,200
21,400
39,466
26,710
42,823
12,034
8,590
3,972
10,300
6,400
52,000
21,000
17,000
34,000
8,500
14,600
87,000
2,150
38,000
5,500
71,424
11,000
36,000
6,200
107,000
29,000
~ 1,456,297

 

u Funding for this project is included in the FY 2022 President's Budget request at the updated cost estimate.
7 This cost-to-complete project is consolidated into a single project in the FY 2022 President's Budget request.

 
Case 4:20-cv-01563-HSG Document 93-2 Filed 06/11/21 Page 13 of 13

Comptroller Coordination Sheet

Subject: Plan for Use of Funding Required in Section 2 of Proclamation 101412 for Projects
Authorized Pursuant to title 10, U.S. Code, sections 284 and 2808

Title/Organization Name Coordination Received

OGC Beth George June 7, 2021

OMB Ed Meier June 7, 2021
